AVENANT N°3 À LA CONVENTION
DU 25 OCTOBRE 1988
REGISSANT LE PERMIS DE RECHERCHE
AMILCAR

l'Etat Tunisien

L'Entreprise Tunisienne d'Activités
Pétrolières,

*

ET

BG Tunisia Limited

AVENANT N93 A LA CONVENTION DU 25 OCTOBRE 1988
REGISSANT LE PERMIS DE RECHERCHE AMILCAR

ENTRE LES SOUSSIGNES :

L'ETAT TUNISIEN (ci-après dénommé « l'AUTORITE CONCEDANTE »),
représenté par Monsieur Afif CHELBI, Ministre de l'Industrie, de l'Energie et des
Petites et Moyennes Entreprises,

d'une part

L'ENTREPRISE TUNISIENNE d'ACTIVITES PETROLIERES (ci-après
dénommée « ETAP »), établissement public à caractère non administratif, dont le
{ Je est à Tunis au 27 bis Avenue Khéreddine Pacha, 1002 Tunis Belvédère,
représentée par son Président Directeur Général Monsieur Kaïs DALY,

Et

BG TUNISIA LIMITED (ci-après dénommée « BGT »), société de droit anglais,
ayant son siège social au 100 Thames Valley Park Drive, Reading, Berkshire RG6
1PT, Angleterre, élisant domicile à Tunis, Impasse du Lac Constance, BP. 60,
1053 Les Berges du Lac Tunis - Tunisie, représentée par son Président Monsieur
Derek FISHER, dûment mandaté pour signer les présentes,

d'autre part.

ETAP et BGT sont désignées ci-après conjointement le «Titulaire» et
individuellement « le Co-Titulaire ».

IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT:

ETAP et BGT sont Titulaire du Permis de Recherche de substances minérales du
second groupe, dénommé « Permis Amilcar ».

1. ETAP et Houston Oil and Minerals of Tunisia, Inc.. (ci-après dénommée
< HOMT») ont conclu avec l'Etat Tunisien, le 25 octobre 1988, une Convention
et un Cahier des Charges relatifs au Permis Amilcar approuvés par la Loi N° 89-
59 du 18 mai 1989, et publiée au Journal Officiel de la République Tunisienne
(JORT) N° 36 du,26 mai 1989. ’

2. ETAP et HOMT ont conclu, le 25 octobre 1988, un Contrat d'’Association relatif
au Permis Amilcar, approuvé par le Ministre de l'Energie et des Mines par lettre
N997 du 25 octobre 1988. Ledit Contrat d'’Association a été amendé par les
Parties par un Avenant en date du 17 décembre 1991, approuvé par la Direction
Générale de l'Energie par lettre N°856 du 18 décembre 1991.

3. Par Arrêté du Ministre de l'Energie et des Mines du 13 décembre 1988, et publié
au JORT N° 85 du 23 décembre 1988, le Permis Amilcar a été institué au profit

d'ETAP et HOMT. L(Ÿ
10.

11.

12.

13.

Suite au rachat de Houston Oil and Minerals par British Gas, par sa lettre datée
du 27 mars 1989, HOMT a avisé l'AUTORITE CONCEDANTE du changement de
sa dénomination en BG Tunisia, Inc.

Par Arrêté du Ministre de l'Economie Nationale du 12 septembre 1990, et publié
au JORT N° 65 du 12 octobre 1990, une extension de 744 km?2 de la superficie
du Permis Amilcar a été accordée au Titulaire.

Ladite Convention relative au Permis Amilcar a été amendée une première fois
par l'Avenant N° 1 daté du 17 décembre 1991, approuvé par la Loi N°
92-93 du 9 mars 1992 publiée au JORT N° 16 du 13 mars 1992, et ensuite une
seconde fois par l'Avenant N° 2 daté du 13 mai 2000, approuvé par la Loi N°
2000-80 du 9 août 2000, publiée au ‘JORT N° 64 du 11 août 2000. Ladite
Convention et son Cahier des Charges relatifs au Permis  Amilcar, ainsi
amendés par les Avenants N° 1 et N°2, ci-après dénommés la « Convention
Amilcar ».

Par Arrêté du Ministre de l'Economie Nationale du 22 mai 1992 publié au JORT
N° 36 du 9 juin 1992, la Concession dite Miskar, d'une superficie de 352 km? et
issue du Permis Amilcar, a été instituée au profit de BG Tunisia, Inc. (ci-après
dénommée la « Concession Miskar »).

Par lettre datée du 4 novembre 1992, BG Tunisia, Inc. a notifié à l'AUTORITE
CONCEDANTE le transfert à BGT de tous ses droits et obligations découlant de
la Convention Amilcar, du Permis Amilcar et de la Concession Miskar.

Par Arrêté du Ministre de l'Economie Nationale du 1% avril 1992 publié au JORT
N°22 du 14 avril 1992, le Permis Amilcar a été renouvelé pour une période de
trois (3) ans commençant le 23 décembre 1991 et prenant fin le 22 décembre
1994, couvrant une superficie de 2724 km? (le « Premier Renouvellement »).

Par Arrêté du Ministre de l'Industrie du 28 juillet 1995 publié au JORT N° 64 du
11 août 1995, une extension d'une (1) année de la période du Premier
Renouvellement du Permis Amilcar a été accordée au Titulaire portant ainsi son
échéance au 22 décembre 1995.

Par Arrêté du Ministre de l'Industrie du 16 avril 1996 publié au JORT N° 36 du
03 mai 1996, une extension d'une (1) année de la période du Premier
Renouvellement du Permis Amilcar a été accordée au Titulaire, portant ainsi son
échéance au 22 décembre 1996, ainsi qu'une extension de 96 km2 ramenant
ainsi la superficie totale du Permis Amilcar à 2472 km2.

Par Arrêté du Ministre de l'Industrie du 11 mars.1997 publié au JORT N° 23 du
21 mars 1997, le Permis Amilcar a été renouvelé pour une période de trois
(3) ans commençant le 23 décembre 1996 et prenant fin le 22 décembre 1999,
et couvrant une superficie de 1584 km2 (ci-après le « Deuxième
Renouvellement »).

Suite à la demande de BGT par lettre du 28 juin 1996 de transférer l'obligation
de forage du Permis Roumedia vers le Permis Amilcar, l'AUTORITE
CONCEDANTE a confirmé au Titulaire du Permis Roumedia régie par la
convention Roumedia et son Cahier de Charges en date du 5 juin 1992
(approuvés par la Loi N 92-109 du 23 novembre 1992 publiée au JORT N°80

, ht té
se

du 1% décembre 1992 « la Convention Roumedia » et octroyé par l'Arrêté du
Ministre de l'Economie Nationale en date du 22 août 1992 publié au JORT N°62
du 18 septembre 1992, que BGT a satisfait à toutes ses obligations découlant
de la Convention Roumedia et ce suite au puits Hasdrubal-3 foré dans le Permis
Amilcar et ce conformément à l’Autorisation de l'Autorité Concédante.

14. ETAP et BGT ont conclu, le 11 décembre 1996 avec l'Etat Tunisien, une
Convention et un Cahier des Charges relatifs au Permis Ulysse, approuvés par la
Loi N 97-54 du 28 juillet 1997, publiée au JORT N°61 du 1° août 1997 (ci-après
dénommés la « Convention Ulysse »). se

15. Par Arrêté du Ministre de l'Industrie du 23 mai 2000, publié au JORT N° 45 du 6
juin 2000, une extension de six (6): mois a été accordée et, par Arrêté du
Ministre de l'Industrie du 3 Janvier 2001, publié au JORT N° 4 du 12 janvier
2001, une extension de dix-huit (18) mois supplémentaires a été accordée au
Titulaire du Permis Amilcar, portant ainsi son échéance au 22 décembre 2001.

16. Par Arrêté du Ministre de l‘Industrie du 12 février 2002, publié au JORT N°15 du
19 février 2002, le Permis Amilcar a été renouvelé pour une période de
trois (3) ans commençant le 23 décembre 2001 et prenant fin le 22 décembre
2004, couvrant une superficie de 1276 km2 (ci-après le « Troisième
Renouvellement »).

17. Par Arrêté du Ministre de l'Industrie du 21 février 2005, publié au JORT N° 16
du 25 février 2005, une extension de deux (2) ans du troisième renouvellement,
a été accordée au Titulaire du Permis Amilcar, portant ainsi son échéance au 22
décembre 2006.

18. Par lettre datée du 2 janvier 2006, l'Autorité Concédante a donné son
approbation au développement du champ de gaz « Hasdrubal » et à l'utilisation
par BGT de la réserve de réinvestissement pour la récupération du Gaz de
Pétrole liquéfié (GPL) à partir de la production du champ de gaz « Hasdrubal ».

CECI ETANT EXPOSE, IL A ETE CONVENU ET ARRETE CE QUI SUIT:

ARTICLE 1

Le préambule ci-dessus fait partie intégrante du présent Avenant et doit être
interprété et appliqué dans ce sens.

ARTICLE 2

L'Article 4 paragraphe 5 de la Convention régissant le Permis Amilcar est modifié et
complété comme suit :

«(i) Les dépenses d'exploration et d'appréciation réalisées sur le Permis Amilcar
avant la date du dépôt de la demande de la Concession Hasdrubal peuvent être
amorties sur ladite Concession d'Hasdrubal à l'exception de ce qui suit :

A Les dépenses d'exploration et d'appréciation imputées à la Concession Miskar
conformément aux dispositions légales et contractuelles applicables en la

matière.
eu
jé

i
A Les coûts relatifs au forage des niveaux profonds (entre la base de l'Yprésien
et l’Abiod) du puits Hasdrubal 3 conformément à la lettre de la Direction
Générale de l'Energie n°570 du 30 novembre 1996 et celle du 9 août 1997 n°
326.

(ii) Les dépenses d'exploration et d'appréciation réalisées sur le Permis Amilcar
après la date du dépôt de la demande la Concession Hasdrubal peuvent être
amorties au choix du Titulaire sur toute autre nouvelle concession issue du Permis
Amilcar.

(ü) En cas d'arrêt de la production de la Concession d'Hasdrubal, les dépenses
d'exploration et d'appréciation réalisées sur le Permis Amilcar avant la date de dépôt
de la demande de ladite Concession et imputées à cette Concession et non encore
amorties ne sont pas amortissables sur les futures concessions issues du Permis
Amilcar. »

ARTICLE 3

L'Article 5 du Cahier des Charges annexé à la Convention régissant le Permis Amilcar
est complété par les paragraphes 3, 4 et 5 comme suit :

« 3. Renouvellements Supplémentaires du Permis Amilcar :

A l'expiration de la période couverte par le Troisième Renouvellement telle
qu'étendue et portant l'échéance du Permis Amilcar au 22 décembre 2006, le
Titulaire aura droit à un quatrième renouvellement du Permis Amilcar pour une
période de trois (3) années portant sur la même superficie que celle du Troisième
Renouvellement déduction faite de la superficie de la future Concession Hasdrubal.

Pendant cette période du quatrième renouvellement, BGT s'engage à forer un (1)
puits d'exploration ; les dépenses nécessaires pour la réalisation de ce puits sont
estimées à quinze millions de dollars des Etats-Unis d'Amérique ($ 15.000.000).

4. A l'expiration de la période couverte par le quatrième renouvellement du Permis
Amilcar, et si le Titulaire a satisfait à ses obligations de travaux et de dépenses
relatives au quatrième renouvellement, le Titulaire aura le droit de demander un
cinquième renouvellement pour une période de trois (3) années portant sur la
même superficie que celle du quatrième renouvellement déduction faite de la
superficie de toute autre éventuelle future concession issue, du Permis Amilcar.

Pendant cette période du cinquième renouvellement, BGT s'engage à forer un (1)
puits d'exploration ; les dépenses nécessaires pour la réalisation de ce puits sont
estimées à quinze millions de dollars des Etats-Unis d'Amérique ($ 15.000.000).

5. Toute demande pèr le Titulaire portant sur une extension de la superficie et/ou de
la durée du Permis Amilcar à la fin du quatrième et/ou du cinquième renouvellement
se fera conformément aux dispositions de l'Article 8 du décret-loi n°85-9 du 14
septembre 1985 ratifié par la loi n°85-93 du 22 novembre 1985 tel que modifié par la
loi n°87-9 du 06 mars 1987 ».

. bu À
a
ARTICLE 4

Le montant de cent mille (100 000) dinars mentionné à l'Article 5 de la Convention
régissant le Permis Amilcar est supprimé et remplacé par le montant de trois cent
mille (300.000) dinars.

ARTICLE 5

Toutes les dispositions de la Convention Amilcar qui ne sont pas contraires aux
dispositions prévues au présent Avenant N°3 sont intégralement maintenues et
continueront à produire tous leurs effets.

ARTICLE 6

Conformément aux dispositions de l'Article 14 de la Convention Amilcar, le présent
Avenant N93 est dispensé des droits de timbre. Il sera enregistré sous le régime du
droit fixe aux frais du Titulaire.

ARTICLE 7

Le présent Avenant N°3 entrera en vigueur dès sa signature, sous réserve de son
approbation par loi.

Fait à Tunis, en cinq (5) exemplaires originaux, le ne Le on coco

POUR L'ETAT TUNISIEN

Enregistré à la Recette des Finances

Rue d' LL hi

IE -{i) À No 0 a La
N° Quittanc ;
N° Enregistrement ©. €. Le 14 LÉ.
Reg Lecce. Cet Se une
Afif CHELBI if DA ANT
Le Receveur
Ministre de l'Industrie, de l'Energie
et des Petites et Moyennes a

Pour l'ENTREPRISE TUNISIENNE Pour BG TUNISIA LIMITED
d'ACTIVITES PETROLIERES à

L | ne

Kaïs DALY Derek FISHER

Président Directeur Général Président
